Citation Nr: 0213928	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Propriety of severance of service connection for severe 
obstructive lung defect as a residual of tuberculosis.

2.  Propriety of reduction of evaluation of residuals of 
tuberculosis from 100 percent to non-compensable.

3.  Whether a determination to suspend disability 
compensation effective June 1, 1975, involved clear and 
unmistakable error.

(The issue of entitlement to an effective date earlier than 
July 21, 1999, for resumption of an evaluation of 100 percent 
for residuals of tuberculosis will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his brother

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1971 until he was placed on the Temporary 
Disability Retired List in January 1973 and he was 
subsequently separated from active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in July 2000 and April 2002 by the 
Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  An expansion of the grant of service connection for 
pulmonary tuberculosis to include severe obstructive lung 
defect in January 2000 was a reasonable exercise of 
adjudicatory judgment based on the law and evidence at that 
time and did not involve clear and unmistakable error.

2.  A reduction of the evaluation for residuals of pulmonary 
tuberculosis from 100 percent to non-compensable was 
predicated on severance of service connection for severe 
obstructive lung defect.

3.  In June 1975, after the veteran was sent a notice to 
report for a VA examination and he failed to report, the RO 
properly took action under then-existing regulations to 
suspend his disability compensation payments.


CONCLUSIONS OF LAW

1.  Severance of service connection for severe obstructive 
lung defect was improper. 38 C.F.R. § 3.105(d) (2001).

2.  Reduction of the evaluation of residuals of pulmonary 
tuberculosis from 100 percent to non-compensable was 
improper.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105(d), 4.97, Diagnostic Codes 6600, 6731 (2001).

3.  A determination to suspend disability compensation 
effective June 1, 1975, 
did not involve clear and unmistakable error.  38 C.F.R. 
§§ 3.158, 3.655 (1975); 
38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claims which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking.  Specifically, at a hearing in December 
2001, the decision review officer notified the veteran of the 
evidence he should submit to substantiate his claims, to 
include a medical opinion.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

I. Propriety of Severance of Service Connection
 
The record reveals that, in January 1973, a rating decision 
by the RO granted entitlement to service connection for 
pulmonary tuberculosis, far-advanced, cavity active involving 
left upper lobe, left lower lobe, and right upper lobe.  A 
disability evaluation of 100 percent was assigned.  
Thereafter, when the veteran failed to report for a VA 
examination, in June 1975, an RO determination discontinued 
the veteran's compensation payments.  

In July 1999, the veteran requested re-evaluation of his 
service connected disability and resumption of compensation 
at the 100 percent level.  The veteran was afforded a VA 
respiratory disease examination in December 1999.  In 
conjunction with the examination, he underwent diagnostic 
tests, including pulmonary function tests (PFTs).  The PFTs 
in December 1999 resulted in a computerized interpretation of 
severe obstructive lung defect.  A rating decision in January 
2000 then re-characterized the veteran's service connected 
disability as history of pulmonary tuberculosis with severe 
obstructive lung defect and assigned an evaluation of 100 
percent effective July 21, 1999, the date of claim for 
increase.  

In November 2000, a VA physician reported that a chest X-ray 
showed bullae in the left upper lung field with some scarring 
without signs of overinflation and that PFTs were suggestive 
of obstructive airway disease.  He stated an opinion that it 
was unlikely that the scarring of the lung seen in November 
2000, which was not reported on an X-ray in 1999, was related 
to the tuberculosis which the veteran had had.

At a VA examination in December 2000, the pertinent diagnoses 
included past history of active tuberculosis, severe, and 
chronic obstructive pulmonary disease, based on PFTs.  The 
examiner commented that: the veteran had not had active 
tuberculosis for over 25 years and his current X-ray did not 
show evidence of residuals of tuberculosis; she had conferred 
with the VA physician who had offered a medical opinion in 
November 2000, and he advised that tuberculosis would not 
cause obstructive defects such as were shown on the veteran's 
PFTs but rather would cause restrictive lung disease, which 
was not shown on the PFTs; and so the veteran's chronic 
obstructive pulmonary disease and findings on PFTs were not 
secondary to tuberculosis.

In October 2001, the veteran was evaluated by P. G. M., MD, a 
private specialist in pulmonary medicine, who found that the 
veteran's complaint of dyspnea on exertion with retrosternal 
chest pain and lightheadedness was not characteristic of 
chronic obstructive pulmonary disease and was most 
characteristic of problems with the cardiovascular system.  

In January 2002, in response to an inquiry from the veteran's 
representative, 
Dr. P. G. M. reported that, "[The veteran's] lung condition 
has been categorized as having a significant degree of 
airways obstruction as well as chronic sputum production.  
Most of this is based on an asthmatic condition, although his 
tuberculose infections in the remote past have caused airway 
damage of bronchiectasis in certain areas of the lung.  This, 
in fact, is probably partially related to his infectious 
disease while he was in the service."

The Board notes that "bronchiectasis" is defined as 
"chronic dilatation of the bronchi marked by fetid breath 
and paroxysmal coughing, with the expectoration of 
mucopurulent matter."  Dorland's Illustrated Medical 
Dictionary 230 (28th ed., 1994).

The RO requested that the VA physician who had examined the 
veteran in December 1999 and December 2000 evaluate him again 
and comment on the findings and opinion of Dr. P. G. M.  The 
requested examination took place in March 2002, and the 
veteran underwent diagnostic studies, including a chest X-
ray, PFTs, and a CT scan of the thorax.  The PFTs showed 
moderate airway obstruction and no evidence of restrictive 
lung disease.  After examining the veteran and reviewing 
reports of the diagnostic studies, the VA physician reported 
that: bronchiectasis had not been noted on the report of the 
CT scan and so she could not find that the veteran had 
bronchiectasis; the veteran's symptoms were not suggestive of 
bronchiectasis, as he did not have excessive sputum 
production; the sputum production which the veteran described 
was consistent with that seen in chronic obstructive 
pulmonary disease; the veteran did have moderately severe 
chronic obstructive pulmonary disease/asthma, which was the 
cause for his dyspnea and for the obstructive findings on 
PFTs and which was not secondary to tuberculosis.

The rating decision in April 2002 severed service connection 
for severe obstructive lung defect on the basis that the 
opinions of the VA physicians on the issue of whether an 
obstructive lung defect was a residual of tuberculosis were 
more probative than the opinion of Dr. P. G. M.

Applicable regulations provide that service connection will 
be severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  A change in diagnosis may be accepted as a 
basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly erroneous.  
This certification must be accompanied by a summary of the 
facts, findings, and reasons supporting the conclusion.  See 
38 C.F.R. § 3.105(d) (2001).

Applying this regulation to the facts of the instant case, 
the Board first notes that the veteran's case does not 
involve a change in diagnosis by an examining physician but 
rather is a case in which physicians who have examined the 
veteran and reviewed diagnostic studies and/or reports of 
diagnostic studies have disagreed as to whether he has 
bronchiectasis and whether his current obstructive lung 
defect/disease is etiologically related to pulmonary 
tuberculosis for which he was treated during active service 
and while he was on the Army TDRL.  The Board notes further 
that the rating decision in January 2000 which re-
characterized the veteran's service connected disability as 
history of pulmonary tuberculosis with severe obstructive 
lung defect in effect expanded the grant of service 
connection for pulmonary tuberculosis to include an 
obstructive lung defect or disease as a residual of or as 
secondary to pulmonary tuberculosis.  The issue for 
consideration is thus whether the expansion of the grant of 
service connection to include obstructive lung defect/disease 
was clearly and unmistakably erroneous (the burden of proof 
being upon the Government).  See 38 C.F.R. § 3.105(d) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to be CUE, an error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  The Court has also stated that CUE is a very specific 
and rare kind of "error."  It is the kind of error of fact or 
law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 
6 Vet. App. 40, 43-4 (1993), citing Russell v. Principi, 
3 Vet. App. at 313 (1992) (en banc) (emphasis in the 
original).  

On review of the medical evidence, which contains conflicting 
medical opinions on the question whether current obstructive 
lung defect/disease is related to service connected pulmonary 
tuberculosis, the Board finds that reasonable minds could 
differ as to whether the veteran currently has an obstructive 
lung defect as a residual of tuberculosis.  That being the 
case, it cannot be said that the decision in January 2000 to 
expand the grant of service connection to include severe 
obstructive lung defect involved CUE.  Therefore, severance 
of service connection for severe obstructive lung defect was 
not in accordance with applicable regulations and was not 
proper.  38 C.F.R. § 3.105(d) (2001); Russell, Damrel, supra.  

II. Propriety of Reduction of Rating

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  Prior to 
the severance of service connection for severe obstructive 
lung defect by the rating decision in April 2002, the 
veteran's history of pulmonary tuberculosis with severe 
obstructive lung defect was rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6731, pertaining to chronic, inactive 
pulmonary tuberculosis, which provides that, when obstructive 
lung disease is the major residual, the disability is rated 
as chronic bronchitis under Diagnostic Code 6600.  That 
diagnostic code provides ratings of 10, 30, 60, and 100 
percent, based on results of PFTs.

It is clear from the record that the only basis for the 
reduction from 100 percent to non-compensable of the rating 
of residuals of pulmonary tuberculosis by the rating decision 
of April 2002 was the severance of service connection for 
severe obstructive lung defect taken by that rating decision.  
Because the Board has found that the severance of service 
connection was improper, the Board must conclude that the 
rating reduction was also improper.  (A regulation pertaining 
to stabilization of stabilization of disability evaluations, 
38 C.F.R. § 3.344, applies only to ratings in effect for 5 
years or more and thus has no bearing on this case.  See  
38 C.F.R. § 3.344(c) (2001)).

III.  CUE

As noted above, the veteran's pulmonary tuberculosis 
disability was rated as 100 percent disabling by a rating 
decision in January 1973.  In February 1975, as requested by 
the RO, the veteran was examined by a VA physician, who took 
his history, and tomograms were performed.  In March 1975, 
the RO returned the examination report to the Medical 
Administration Service (MAS) as inadequate for rating 
purposes, as the examination did not contain an AFBS (acid-
fast bacilli sputum) test or pulmonary function test.  The RO 
advised MAS that, for rating purposes, it was necessary to 
know whether the veteran currently had active or inactive 
pulmonary tuberculosis.  MAS then scheduled the veteran for 
another examination and notified him at his address of record 
to report for the examination.  The veteran failed to the 
report for the examination, and MAS notified the RO of that 
fact.  In June 1975, the RO wrote to the veteran at his 
address of record and stated that his disability compensation 
payments had been discontinued.  The RO's letter to the 
veteran said, "We cannot take further action unless you 
inform us of your willingness to report for examination by 
signing the statement below and returning this letter to us.  
We will then reschedule your examination and reconsider your 
claim when the examination is completed."  At the bottom of 
the letter was a statement, "I am willing to report for an 
examination", and places for the veteran's signature and 
present address.  The veteran did not sign the statement and 
return the letter to the RO.  He did not contact the RO 
concerning disability compensation until July 1999.  At a 
personal hearing in December 2001, he testified that, at the 
time of the MAS notice to report for a second examination and 
at the time of the RO's June 1975 letter to him, he had left 
his address of record in Hot Springs, South Dakota, which was 
his mother's place, and she did not tell him that he had mail 
from VA.

The veteran contends that the RO's determination in June 1975 
to suspend his disability compensation involved clear and 
unmistakable error (CUE).

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of CUE.  The 
applicable regulation provides that previous determinations 
which were final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2001).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet.App. 310, 313-
14 (1992) (en banc).

In 1975, a regulation provided that, when a veteran without 
adequate reason failed to report for VA examination, 
including periods of hospital observation requested for 
pension or compensation purposes, the awards to the veteran 
and any dependents would be discontinued, effective date of 
last payment, except in cases of static disabilities and 
prestabilization ratings.  38 C.F.R. § 3.655(a) (1975).  If 
the claim was abandoned and the veteran subsequently stated 
that he was willing to report for examination, benefits would 
be paid from the date of receipt of the new claim if he 
reported for such examination within one year from date of 
notice to report.  38 C.F.R. § 3.655(f) (1975).  Where a 
veteran failed without adequate reason to respond to an order 
to report for VA examination within one year from the date of 
request and payments were discontinued, the claim for such 
benefits would be considered abandoned.  38 C.F.R. § 3.158(b) 
(1975).

At the hearing in December 2001, the veteran also testified 
that, prior to the notice to report for a second VA 
examination and prior to the RO's letter of June 1975, he had 
gone to Fitzsimmons Army Hospital and was told by medical 
personnel that he should look for work and that he didn't 
need any more Army or VA examinations.  Assuming, without 
deciding, that the veteran's testimony is correct, it appears 
from the record that he did not notify the RO that he had 
left his address of record in Hot Springs, South Dakota, or 
that Army medical personnel had told him not to report for VA 
examinations.  In any event, his testimony in December 2001 
was obviously not part of the record in 1975, and may not be 
considered in determining whether the RO's suspension of his 
disability compensation in June 1975 involved CUE.

Review of the sequence of events in 1975 with regard to the 
veteran's disability compensation and, in particular, the 
suspension of compensation in June 1975 demonstrates that the 
action taken by the RO was in accordance with the regulations 
then in effect.  It appears that, in 1975, the veteran moved, 
did not notify VA of a new address, and may not have received 
the notice to report for an examination or the notice that 
his compensation payments were suspended.  None of those 
evident facts in any way shows that the suspension of 
disability compensation was in error under the regulations 
then in effect concerning failure to report for an 
examination and suspension of disability compensation.  In 
sum, the Board must conclude that the RO's determination in 
June 1975 to suspend the veteran's disability compensation 
payments was proper and did not involve CUE. 38 C.F.R. 
§ 3.105(a) (2001).   



ORDER

Severance of service connection for severe obstructive lung 
defect as a residual of tuberculosis having been improper, 
the appeal on that issue is granted and service connection is 
not severed.

Reduction of the evaluation of residuals of tuberculosis from 
100 percent to non-compensable having been improper, the 
appeal on that issue is granted and the evaluation of 100 
percent for residuals of tuberculosis is restored.

A determination to suspend disability compensation effective 
June 1, 1975, not having involved clear and unmistakable 
error, the appeal on that issue is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

